DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 24-27, 29-31, and 44-45, the prior art does not teach or reasonably suggest an electronic watch comprising: a crown operably coupled to the processing element and configured to receive a rotational input and a feedback device operably coupled to the processing element, wherein: the processing element is configured to select, based at least in part on a mode of operation of the electronic watch, a tactile feedback to produce as the crown is rotated by the rotational input, the mode of operation corresponding to a particular graphical output being displayed by the display; and the feedback device is configured to provide the selected tactile feedback as the crown is rotated by the rotational input and the particular graphical output is displayed by the display in combination with the remaining limitations of the claims.
Regarding claims 32-38, the prior art does not teach or reasonably suggest an electronic watch comprising: a crown extending through an opening of the enclosure and configured to receive a rotational input and a feedback device operably coupled to the processing element, wherein: the processing element is configured to select, based at least in part on a mode of operation of the electronic watch, a tactile feedback to produce as the crown is rotated by the rotational input, the mode of operation corresponding to a particular graphical output being displayed by the display; and the feedback device is configured to provide the selected tactile feedback as the crown is rotated by the rotational input and the particular graphical output is displayed by the display in combination with the remaining limitations of the claims.
Regarding claims 39-42, the prior art does not teach or reasonably suggest a method for producing dynamic tactile feedback as a crown of an electronic watch is rotated, the method comprising: detecting a rotational input at the crown a selected tactile feedback to produce as the crown rotates, the selection based at least in part on a mode of operation of the electronic watch, the mode of operation corresponding to a particular graphical output being displayed on a display of the electronic watch and varying, by a feedback device, a force associated with rotating the crown to produce the selected tactile feedback while the particular graphical output is displayed on the display in combination with the remaining limitations of the claims.
The closest prior art is the combination of Born and Numata presented in the previous Office Action. Born does not disclose the specific feedback device as claimed. While Numata discloses configuring a device to have dynamic tactile feedback via multiple force patterns [0042], the disclosure of Numata nowhere discusses the combination of pairing these vibrations while displaying particular graphical output. Born further does not disclose a suggestion to modify a particular feedback designed for a particular mode and particular graphical output. A person having ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to include these lacking steps without impermissible hindsight and for these reasons the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844